Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 800-252-3526 David Marshall Ph: 353-1-709-4444 Mary Stutts Ph: 650-794-4403 Jonathan Birt Ph: 212-850-5664 or Ph: 44-20-7269-7205 Niamh Lyons Ph: 353-1-663-3602 ELAN REPORTS FIRST QUARTER 2 Dublin, Ireland, April22, 2009 – Elan Corporation, plc, today reported its first quarter 2009 financial results, highlighted by a 14% increase in revenue to $245.1 million and Adjusted EBITDA losses reduced by 59% to $6.0 million, compared to the first quarter of 2008, and significant advances in the company’s Biopharmaceuticals business. Elan CEO Kelly Martin said that the company continued advancing its science toward patients, with particular focus on multiple sclerosis, Alzheimer’s disease and Parkinson’s disease.Mr. Martin noted that specific progress in the quarter included the continued growth of Tysabri and the advancement of Elan’s Alzheimer’s clinical portfolio. Commenting on the company’s previously announced strategic review process, Mr. Martin said, “This process is continuing and we remain committed to exploring and objectively assessing all available options that balance the short-, intermediate- and long-term opportunities. We will communicate our progress at the appropriate time.” Elan executive vice president and chief financial officer Shane Cooke said that the company was pleased with the solid start to the year, noting that Tysabri continues to grow and, with a number of new initiatives, Elan is confident it will see a reacceleration to a stronger growth trend. The improvement in Elan’s operating performance was offset by the inclusion of other net charges associated with the adjustments mainly to the Biopharmaceuticals business announced in February 2009, non-cash tax charges associated with the U.S. business, partially offset by a gain on a legal settlement. As a result, the net loss increased to $102.6 million. Mr. Cooke added, “For the full year 2009, we remain on target to record double digit revenue growth and to be profitable on an Adjusted EBITDA basis.” Mr. Cooke also emphasized that the goal of Elan’s strategic review was to secure access to financial resources and commercial infrastructure that would enable the company to accelerate the development and commercialization of its extensive pipeline and product portfolio, while maximizing the ability of Elan’s shareholders to participate in the resulting long-term value creation. Unaudited Consolidated Income Statement Data Three Months Ended March 31 2008 US$m 2009 US$m Revenue (see page 7) Product revenue 207.3 242.9 Contract revenue 7.4 2.2 Total revenue 214.7 245.1 Cost of goods sold 110.8 128.8 Gross margin 103.9 116.3 Operating Expenses (see page 12) Selling, general and administrative 74.0 71.0 Research and development 72.5 80.5 Other net charges 3.0 19.6 Total operating expenses 149.5 171.1 Operating loss (45.6 ) (54.8 ) Net Interest and Investment Losses (see page 13) Net interest expense 34.5 33.8 Net investment losses 3.3 — Net interest and investment losses 37.8 33.8 Net loss before tax (83.4 ) (88.6 ) Provision for income taxes 2.1 14.0 Net loss (85.5 ) (102.6 ) Basic and diluted loss per ordinary share (0.18 ) (0.22 ) Basic and diluted weighted average number of ordinary shares outstanding (in millions) 471.6 475.4 2 Unaudited Non-GAAP Financial Information – EBITDA Non-GAAP Financial Information Reconciliation Schedule Three Months Ended March 31 2008 US$m 2009 US$m Net loss (85.5 ) (102.6 ) Net interest expense 34.5 33.8 Provision for income taxes 2.1 14.0 Depreciation and amortization 17.0 19.1 Amortized fees (1.2 ) (0.1 ) EBITDA (33.1 ) (35.8 ) Non-GAAP Financial Information Reconciliation Schedule Three Months Ended March 31 2008 US$m 2009 US$m EBITDA (33.1 ) (35.8 ) Share-based compensation 12.2 10.2 Other net charges 3.0 19.6 Net investment losses 3.3 — Adjusted EBITDA (14.6 ) (6.0 ) To supplement its consolidated financial statements presented on a U.S. GAAP basis, Elan provides readers with EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) and Adjusted EBITDA, non-GAAP measures of operating results.
